Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  The second to last line of claims 1 and 11 each recite “away from safe zone”.  While this safe zone is clearly related to the prior recited “safe zone” in each respective claim, Examiner suggests that “away from the safe zone” be used to consistently refer to the prior recited “safe zone”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 11-17 are directed to an ineligible signal and “non-transitory” should be included to cure this defect.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 each recite “the interaction zone”, these recitations do not have a clear antecedent basis in the claims and if this is a newly recited element “the” and “said” should not be used with the newly recited element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2016/0350973 by Shapira and further in view of U.S. Publication 2017/0262046 by Clement.
Regarding claim 1, Shapira discloses a method for providing guidance to a user wearing a head mounted display (HMD) (see para. 3-7), comprising, using a camera of the HMD to track the user wearing the HMD in a real-world space (para. 71-81 – see user tracking via HMD based cameras); identifying a safe zone within the real-world space for physical movements of the user during interaction with a virtual reality space via the HMD (fig. 5; para. 113-121 see safe zone); tracking said physical movements of the user in the real-world space (para. 113-121 see detecting user movements); integrating content into the virtual reality space (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones), the content is configured to provide direction information to guide the user toward the safe zone of the real-world space (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones.  Examiner noting that under the broadest reasonable interpretation “direction information to guide the user toward the safe zone” still encompasses placement of objects to keeps users within a safe zone. A user will have information about where not to go through placement of an object in an area where the user should not move. Nothing about “direction information” requires a particular presentation of said information and without limitations to that effected Shapira still discloses this element.).
Shapira is silent regarding pausing and resuming the presentation of the virtual reality space in the HMD while the HMD user is determined to be outside of the safe zone. These features are taught by Clement at paragraphs 29-31, 40-49 and 63. Because the references are from a similar art and concerned with a similar problem, i.e. virtual reality safety and real world interactions, it would have been obvious to one having ordinary skill in the art at the time of filing to construct Shapira with a pause after warnings to the user in order to allow for improved user safety and interactions with the real world while using HMDs.
Regarding claim 11, this claim is rejected as discussed above with regard to claim 1.
Regarding claims 2 and 12, Shapira discloses identifying real-world objects in the interaction zone using image data from the camera, wherein one or more of the real-world objects is identified as an obstacle to the user (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones).
Regarding claims 3 and 13, Shapira discloses wherein the obstacle is used to define part of a boundary for the safe zone (para. 113-121 – see rendering real world objects into the VR space to keep users from exiting safe zones).
Regarding claims 4 and 14, Shapira discloses integrating at least part of the content as an overlay graphic, the overlay graphic is used to assist in providing said guidance (para. 116-124 -see the highlighted objects in the virtual space and the verbal warnings).
Regarding claims 5 and 15, Shapira discloses wherein the overlay graphic is configured to load in front of the user as viewed by the user wearing the HMD (para. 116-124 -see the highlighted objects overlaying the virtual space and the verbal warnings).
Regarding claims 6 and 16, Shapira discloses wherein the overlay graphic is removed when the user moves back to the safe zone while wearing the HMD (para. 116-124 -see the highlighted objects overlaying the virtual space and the verbal warnings as applied to Clement’s pause and resume functionality).
Regarding claims 7 and 17, Shapira discloses wherein the overlay graphic is an animated image providing text and/or audio related to the guidance (para. 116-124 -see the highlighted objects overlaying the virtual space and the verbal warnings.  Examiner notes that “relates to” is being broadly construed and without any particular form of the overlay claimed, Shapira meets this limitation).
Regarding claim 8, Shapira discloses the method of claim 4, wherein the overlay graphic is an animated character providing text and/or audio related to the guidance to take one or more steps in the direction of movement until the user of the HMD is in the safe zone (para. 116-124 -see the highlighted objects being overlaid onto the virtual space and the verbal warnings.).
Regarding claim 9, Shapira discloses the method of claim 1, wherein obstacles in the real world space are used to define the safe zone, and the safe zone changes as obstacles are present or not present over time (para. 5 – see real-time environment models).
Regarding claim 10, Clement teaches the method of claim 1, wherein the pausing occurs for a period of time during which the user wearing the HMD is determined to be outside of the safe zone (para. 29-31 – see pausing while outside of bounds).
Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Applicant argues that the amendment of the independent claims clarifies that the “direction information” guides the user to the safe zones and as such the claims are not allowable over the prior art.  Applicant argues that such an amendment has a narrow interpretation that is aligned with figures 4A, 4B, 5A and 5B.  Examiner disagrees with this construction of the claims and notes that the specific details that are highlighted by Applicant in those figures are the “virtual-reality character 410” and “message 414” that are in this application’s specification at paragraph 48.  These details are part of “direction information”, however “direction information” is not limited to this specific presentation of information.  A virtual object impeding a user’s path is direction information, it tells a user to move anywhere but here.  An instruction to go anywhere but here meets the broadest reasonable interpretation of direction information to guide a user to a safe zone.  If specific text based instructions presented by avatars are desired, the claims should be amended to require those specific and narrow limitations.
While not required for rejection of the currently drafted claims, in order to advance prosecution Examiner has provided prior art Ebersole (U.S. 2003/0210228) for Applicant’s consideration when considering future amendments.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J IANNUZZI/               Examiner, Art Unit 3715